Explanations of vote
(FR) Mr President, my reference to the Rules of Procedure is based on Rule 6(7) and Rule 7 of the Rules relating to immunity. As no debate has taken place, there will be no oral explanations of vote. With regard to the case in which action is being taken against our fellow Member, Mr Borghezio simply because, following a judgment, he wrote the word 'Shame' on the pavement, a word that, moreover, it was possible to remove from the pavement, I shall simply say, following that hypocritical decision: shame on the rapporteur, shame on the Commission and shame on this Parliament of hypocrites and dissemblers who apply a variable-geometry case-law in the defence of immunity.
in writing. I support Mr Chichester's report. I believe that the Galileo satellite system serves two vital purposes. Firstly, it will enable the EU, independent of the United States, in association with its partners, to develop and deploy a global satellite system that will give an autonomous capability in this area. Secondly, it shows symbolically the EU's commitment to playing an increasingly global role in world affairs. Regardless of the technological and material advantages that will accrue, this political dimension is vital in itself.
in writing. (SV) I would like to take this opportunity to reiterate the position put forward by the June List on 27 September of this year.
I have voted against this report because it rejects the Council of Ministers' draft amending budget No 3. Unlike the majority of the Committee on Budgets, the June List believes that the Council of Ministers is perfectly entitled to redistribute expenditure between the different institutions of the EU in the course of the budget procedure, if it thinks this is the right thing to do.
in writing. (SV) The amending budget is made up of three distinct elements covering completely different fields. I have chosen to vote against the whole package as put forward.
When it comes to the total of EUR 259 million to be provided by way of financial support to encourage economic development within the Turkish Cypriot community, the following question arises: is there yet an overall solution designed to promote peaceful and stable development on Cyprus at a time when the EU is getting involved in this situation and contributing significant financial resources to Cyprus?
In respect of the appropriation for the European Year of Equal Opportunities for All, the June List is already on record as being sceptical towards the entire project.
With regard to budgetary adjustments following modernisation of the accounting system, this is more of a technical issue, even if I am sceptical about the overall activities of the European Development Fund.
in writing. I welcome this report. It endorses the EU proposal for a Strategic Partnership with South Africa which is comprehensive and which moves towards real political cooperation with the most significant political power in Sub-Saharan Africa and the strongest economy in Sub-Saharan Africa, accounting for 50% of the region's GDP.
Whilst praising the considerable progress made in post-apartheid South Africa in consolidating a functioning parliamentary democracy as well as the economic strides made as a middle-income developing country and as a leader of the Southern African Development Community, the report focuses on the need to address the considerable social challenges still facing the country. These challenges include particularly the high incidence of HIV/AIDS (with 18.8% of the population currently infected) and rates of unemployment of more than 40%.
I fully support the report's call for HIV/AIDS to be tackled as a priority for economic development, as well as its emphasis on the Strategic Partnership providing a single framework under which the existing EU cooperation instruments can improve performance in the interests of the South African population and economy.
in writing. - (FR) The European Union is South Africa's largest trading partner and the biggest provider of development aid to that country.
The South African economy accounts for 50% of the GDP of Sub-Saharan Africa. South Africa is an engine of development for Africa and a political power working for peace in those regions of Africa that are in conflict.
That is why I consider it essential, 12 years after the end of apartheid, for the European Parliament to support today the establishment of a Strategic Partnership with South Africa.
The report emphasises the fight against AIDS. It also cites measures designed to promote economic revival and to combat social inequalities, and refers to integration and support for exchanges, as well as to incentives for foreign investment. It asks South Africa to use its influence to foster a peaceful solution to the political crisis in Zimbabwe.
A new economic, social, health or political crisis would have a considerable impact on the whole of southern Africa, as well as on Réunion, which maintains many economic and cultural links with South Africa. If this agreement is important for Europe, it is vital to Réunion, as we have everything to gain from the stability of our South African neighbour and partner.
(IT) Mr President, ladies and gentlemen, with reference to Mrs Isler Béguin's report on the Financial Instrument for the Environment, I would like to express my extreme concern for the environment regarding pensioners in Italy. I voted in favour of the report, but I would have voted for it much more willingly if this directive, as well as protecting the environment, had also protected Italian pensioners.
I take this opportunity to protest against President Prodi's centre-left government, which has tabled an amendment to Article 85(6) of the budget law, deducting from the pensions of the 500 000 Italians who have worked in Switzerland a good three-quarters of the amount to which they are entitled in accordance with the judgment of the Court of Cassation. An environment in which pensioners are deprived of their right to a fair pension is not healthy.
in writing. LIFE has proved to be an invaluable EU environmental policy since 1992. Now we have an opportunity for LIFE + to become even more valuable, in particular to the smaller and newer Member States, which could receive a more equal spread of budget over the period 2007-2013 of €2 billion. I fully support the Council proposal to delegate the implementation of 80-85% of the budget to national agencies and so I have voted against this Report.
For example, the overall amount indicated for Ireland from the programme is €25m. This funding could then be doubled through co-financing instruments up to €50m. Environmental Projects in Ireland which could benefit under the seven- year programme include waste prevention, waste reduction and recycling initiatives, development of innovative technologies with positive environmental benefits, local and regional environmental awareness campaigns and the development of special conservation areas.
in writing. (PT) The Council common position, to which this report relates, is substantially different from the Commission's original proposal in 2004. I wish to highlight the inclusion of the 'Nature and Biodiversity' component, the objectives of which include supporting the further development and implementation of the Natura 2000 network, including in relation to coastal and marine habitats and species, and, most importantly, stemming the loss of biodiversity in the Community by 2010. The inclusion of this component in the Life+ Programme tallies with the position adopted by Parliament at first reading in July 2005, and this is something we welcome.
Despite the fact that we voted in favour of the programme and its objectives, we are compelled to express our disappointment that the budgetary resources earmarked for the Life+ Programme, covering the period from 1 January 2007 to 31 December 2013, are woefully inadequate, as a result of the disappointing agreement on the Budgetary Framework for 2007-2013. They fall short of the assessment made by the Commission itself, which, let us not forget, put the needs of the Natura 2000 network at EUR 6.1 billion per year, that is, EUR 3 billion under cofinancing. They also fall short of the amount proposed by the Commission in 2004. The guarantee of cofinancing the Natura 2000 network via the structural funds will not enable it to meet all of its needs.
The LIFE+ Programme and its predecessors are the main funding instrument for the EU's environmental projects.
The Council has acted wrongly and insensitively in substantially reducing the budgeted amount. Parliament has reintroduced the amount originally agreed upon, in line with the financial perspective, for funding the Natura 2000 network, which is aimed at preserving nature and biodiversity.
An amendment has been incorporated aimed at ensuring that the European funds earmarked for the environment are not used for other purposes relating to the LIFE+ Programme, such as spending on human resources, because the Member States are to have a project management team, rather than the usual management by seconded staff.
There is also a compromise amendment laying down that if no agreement is reached at second reading steps will be taken to ensure that funding of ongoing projects will continue.
For Portugal, this report is very important because a large proportion of the mainland and the outlying areas forms part of the Natura 2000 network, funding for which is set out in this report.
The Portuguese Social Democrat MEPs therefore support the Isler Béguin report.
in writing. Though I believe LIFE funding has done good work, the problem has been the excess of demand over supply and the difficulty of supervising what is going on because it involves fairly small payments to a large number of projects and this report does not address these issues.
In 2003 the Court of Auditors looked at the LIFE scheme and found that financial beneficiaries failed to keep sufficiently transparent and detailed accounts. LIFE money was also found to be involved in substantial land purchases where there were insufficient guarantees that this land would continue to be used for nature conservation purposes once the implementation period for the actions was over. The Court asked whether the Commission had set up an adequate system of management.
The answer is that, as the fund is currently organised, the Commission cannot do so. It is therefore perfectly acceptable and sensible for the management role to be devolved to the Member States. This does not mean that environmental schemes will suffer from the withdrawal of LIFE money, but that money may be better spent and more transparently supervised.
in writing. I voted for the amendments to the common position on LIFE+. I am particularly concerned with the requirement for a 55% allocation of funds for nature and biodiversity. Important as these areas are, such a requirement would limit Member States' ability to allocate funds for projects addressing their own environmental priorities such as climate change.
in writing. (SV) I would like to take this opportunity to reiterate the June List's rejection at first reading in September 2005.
The question we should ask ourselves is as follows: should the EU be dealing with political issues of this nature or do they fall within the area of competence of the Member States? The June List's answer is clear: this is a matter for the Member States.
If the Member States wish to pour extra resources into promoting their national film industries, they are obviously entirely in their rights so to do. The EU, on the other hand, should not be running special programmes to promote the European film industry. If a large number of EU countries believe it necessary to cooperate within this policy area, they can do so without the interference of the EU.
Intergovernmental agreements or cooperation between film companies can take place outside the framework of the EU.
The EU does not need further sweeping and expensive projects. The EU should instead strive for targeted cooperation on significant and truly cross-border issues.
(DE) Mr President, I have voted against the Graça Moura report on the grounds that, firstly, the approach underlying the 2007-2013 cultural programme, namely that cultural networks need subsidy only at their outset and become self-financing thereafter, goes against their non-commercial character and runs counter to the sustainability of support grants intended by the EU.
This cultural programme also formulates intercultural dialogue in abstract terms, so that this objective might well refer to anything or nothing, and transparency is therefore out of the question; that is another reason why I have voted against this report.
(IT) Mr President, ladies and gentlemen, I am grateful to Mr Romagnoli for his technical support, which has enabled me to explain my vote on the report by Mr Graça Moura establishing the Culture Programme.
I voted in favour as I am hopeful about the future of this European Union, but I should like to stress that there is no such thing as culture when, in Italy, Mr Prodi's Socialist-Communist government has decided, in accordance with Article 85(6) of the budget law, to deduct part of the pensions of the 500 000 Italian pensioners who have worked in Switzerland, thus ignoring the judgment of the Court of Cassation, which ruled that these very pensioners were entitled to draw four times their current pension. This is not fair, and I hope that 'culture' will also signify respect for pensioners' rights.
in writing. (SV) Cultural issues are, of course, very important. The June List is of the opinion that cultural policy should, in principle, be handled by the Member States. As far as European cultural heritage is concerned, however, it may be justified for certain matters to be dealt with at Community level. Nevertheless, we believe that the appropriations given to this Culture Programme have been much too liberal, given that this is an activity that should essentially be the responsibility of the Member States.
I have therefore voted against the amendments in this report.
in writing. (PT) I should like to congratulate Mr Graça Moura on the position he put forward at second reading on the Council common position for adopting a decision of the European Parliament and of the Council establishing the Culture Programme (2007-2013).
I wish to express my support in particular for the amendment to the common position as regards financial support for the actions mentioned in Article 8(2)(d) of the decision of the European Parliament and of the Council establishing the Culture Programme (2007-2013)
(IT) Mr President, ladies and gentlemen, Mr Papadimoulis's report is slightly different to the previous ones, because it talks about the establishment of the Community civil protection mechanism.
I voted in favour, even though I would have preferred this report to have provided not only for civil protection, but also for the protection of pensioners. I am referring to Italian pensioners, who should be protected by the Italian Prime Minister, Mr Prodi, and by his Socialist-Communist majority. They have decided, in accordance with Article 85(6) of the budget law, to deduct a good three-quarters from the pensions of the 500 000 Italian pensioners who have worked in Switzerland. This decision is in breach of the Court of Cassation rulings, which oblige the Italian Government to pay these pensioners the pensions that they deserve.
in writing. (PT) The civil protection mechanism was set up five years ago to facilitate the mobilisation and coordination of civil protection resources in the event of emergencies inside or outside the EU. In 2005, more than ten countries activated this emergency response mechanism.
The purpose of this proposal is to strengthen the mechanism on the basis of the experience acquired since 2001, to lay down a legal basis for future Community action in the area of civil protection and to strengthen the rapid response and preparedness instrument for emergencies.
This report includes the 'public health' dimension in civil protection. It also stresses the importance of solidarity among the Member States and of a more effective European monitoring system. Furthermore, it addresses the issue of effective land management and use in disaster prevention and the use of military assets to prevent and combat emergencies.
This mechanism is vitally important for Europe as a whole, but in particular for Portugal, a country that is devastated every year by droughts and fires, which fall under the proposed mechanism.
The Portuguese Social Democrat MEPs therefore support the Papadimoulis report.
in writing. (PT) The report adopted today, which is aimed at making the emergency response by the EU and the Member States more consistent and effective, is one that we broadly welcome, despite a few reservations.
We know that the primary objective of civil protection is to prevent collective risks and the serious accidents or disasters arising from them. Hence the need to minimise these collective risks and to offset the impact should an emergency arise, to rescue and provide assistance to people and other living things, to protect cultural and environmental assets of major public interest, and to help the people affected to return to a normal life.
Accordingly, we welcome the possibility of investing in studies, training, prevention and monitoring, and in fostering an exchange of experiences in order to learn from past experience - positive and negative - and to rectify any shortcomings.
We also support the creation of a targeted, appropriate emergency communications network, the launch of extensive information campaigns, and the adoption of educational and awareness-raising initiatives aimed at the public and in particular the youngest members of society.
in writing. - (FR) I voted in favour of this report.
Prevention is a basic factor in reducing risks, but not every disaster can be prevented. Faced with emergencies, the European Union must no longer, therefore, rely on improvisation.
'Man's habitual shortcoming is not to anticipate the storm during fine weather', said Machiavelli. The European Union must show that he was mistaken.
Before implementing any action plan, it is important to draw up a list of existing resources, both material and human. It is on the basis of such information that vital coordination between the Member States will take shape with a view not only to tackling the disaster but also to ensuring that European action is more visible on the ground.
It is just as crucial, moreover, to lose no time in arranging for new facilities to be installed in areas that we well know are at risk, particularly from fire and flood.
The protection of the individual and solidarity between Member States are fundamental principles of the European Union. I do not, therefore, understand the Council's resistance to developing these civil protection actions, not to mention creating a special Community force.
Yes, the initial responsibility for civil protection falls to the Member States, but that does not mean carrying on regardless.
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. (SV) We welcome the Commission's proposal to improve the civil protection mechanism introduced in 2001. Europe, like the rest of the world, is hit by all kinds of disasters and crises, and it is clearly desirable to institute intensive coordination in order to respond to such events. Unfortunately, we have been forced to note that both the Commission's proposal and Mr Papadimoulis' report make explicit reference to military resources having to be available for civil protection activities. We are strongly opposed to all forms of initiative relating to military cooperation within the European Union. We therefore chose to abstain in the final vote on Mr Papadimoulis' report today and to vote against the Commission's proposal.
The development of strong and adequate mechanisms to prevent and deal with natural disasters is fundamental for the protection, assistance and relief of the victims of natural disasters and for dealing with environmental disasters.
In Greece, the inadequacy of such mechanisms was revealed again during the recent floods in several areas. In particular in the strategy for preventing and restoring disasters (anti-flood protection, reinforcement against earthquakes) and relieving victims, the policy of the Greek Government presents criminal shortcomings.
One transnational civil protection mechanism may help in dealing with natural disasters. However, it cannot and must not replace the extension and reinforcement of independent mechanisms in the Member States.
Similarly, civil protection mechanisms cannot operate to cover up responsibilities for deliberately causing environmental disasters. The creation of mechanisms which undertake to deal with disasters due to deliberate action or negligence (as proposed) gives an even larger margin for unaccountable action by companies, with disastrous consequences for the environment and public health.
Primarily, however, the establishment of mechanisms to respond to 'terrorist action' cannot be accepted. Practice over recent years confirms that the fight against 'terrorism' is designed to stifle and direct the grassroots movement, the class, trade-union movement. The 'prevention of terrorism' through the monitoring mechanisms which it is proposed to strengthen is leading to more restrictions on fundamental democratic rights.
in writing. I voted in favour of this report because I believe given the cost of 'disasters' on Member States in terms of human lives, economic losses and injuries, it makes sense to pool resources and thus pursue economies of scale in areas such as logistics and transport.
It is well known that, in Europe, civil protection in relation to natural disasters falls within the competence of the Member States. Unfortunately, in some of these countries, there are worrying delays and a sense of indifference, due to a lack of coordination.
It is precisely for this reason that, for years now, I have been proposing the establishment of a European Civil Protection Agency that would have the task of bringing the various national laws in line with each other and that would be responsible not only for preventing and anticipating risks, but also for managing emergencies.
Strangely enough, in fact, neither the proposal for a Council regulation establishing a rapid response and preparedness instrument for major emergencies nor the proposal for a Council decision establishing a Community civil protection mechanism take into full and due consideration all of the activities aimed at studying and determining the causes of disasters, at identifying the risks and at singling out the more vulnerable regions subject to such risks - in other words, the 'anticipation' of risks - even though they are crucial when it comes to tackling natural disasters effectively.
This Agency, created on the model of the US Federal Emergency Management Agency, should not only repair the damage caused by natural disasters, but also, and above all, fund preventative actions aimed at eliminating or reducing the causes of such disasters.
in writing. (SV) I am opposed to the Commission's proposal that the Member States should make use of each other's military capabilities. A coordination centre able to assist in directing fire-fighting helicopters to where they are most needed at the time is, however, a sensible and cost-effective idea. Moreover, when major disasters strike, there is a great lack of highly advanced fire-damage prevention, and it would therefore be a very good thing if we were able to get help to each other quickly in such situations. This is precisely the kind of cooperation that the EU should be undertaking. I am voting in favour of the report.
(IT) Mr President, ladies and gentlemen, how can there be any transparency in Europe when, in one of the 25 Member States - namely Italy - 500 000 pensioners who have worked in Switzerland and returned to Italy are paid pensions equal to 25% of the amount paid to Italian workers who work in Italy?
It is true that Switzerland is not yet part of the European Union, but it is part of the European Economic Area. It would be good if a Member State of the European Union behaved properly towards those of its own citizens who have worked abroad and who are entitled to the same pension as citizens residing in Italy.
(DE) Mr President, speaking also on behalf of the Austrian People's Party delegation, let me say that there are several reasons why I voted against this report. One is the demand contained in it for persons who have entered the European Union illegally to be accorded equal rights with - or, indeed, more rights than - legal immigrants as regards such things as the right to accommodation, family benefits, health care and access to educational institutions. The report also presses for new grounds for the grant of asylum, for example to a person who has been forced into marriage or has agreed to what is termed an arranged marriage. Giving in to these demands will do nothing to solve problems, but will instead create new ones, for measures like these do in fact exert a suction effect, attracting even more illegal immigrants.
(DE) Mr President, I, too, voted against the Kratsa-Tsagaropoulou report, and I shall now proceed to explain why. If one is talking solely in terms of women who have migrated legally, then one must certainly help them to become familiar with our system of standards and values, to become integrated and also to help their families to do so. It is particularly when one comes to the second or third generation of immigrants that conflicts can arise, which - as we have had to learn from the French experience - can result in acts of violence that may even be unavoidable. We must, however, come what may, prevent culturally and religiously motivated problems such as forced marriages, honour killings and genital mutilation from occurring in the first place. Family reunifications involving second, third or fourth wives - which go against the prohibition, customary in Europe, of bigamy - must be brought to an end without delay. It is because the report makes no such requirement that I have voted against it.
(DE) Mr President, I, too, voted against the Kratsa-Tsagaropoulou report, since I take the view that it blurs the dividing line between legal and illegal immigration, fails to draw an adequate distinction between our positions on the two and thereby, ultimately, constitutes a positive incitement to illegal immigration. I see that as politically misguided and as sending the wrong message. Legal immigration needs to be better organised and regulated, while every form of the illegal variety needs to be combated. At the end of the day, I take the view that we should solve the problems that exist on the ground in developing countries and should get much more directly involved in this than we have been to date if we are to get human, economic, social and religious problems out of the way.
(IT) Mr President, ladies and gentlemen, I hope you enjoy your lunch, since I believe that this is today's last explanation of vote. I voted in favour of the Kratsa-Tsagaropoulou report on the role and place of women immigrants in the European Union.
In this instance, too, I would have preferred the report to have included something in relation to the position of the 260 000 or so Italian women who have emigrated to Switzerland in order to work and support their families and who, once back in Italy, have drawn a pension equal to 25% of the amount that they would have received if they had worked under the same conditions in Italy, and this despite the mutual agreement between Italy and Switzerland.
I do not think it right to behave in this manner towards women in general, and especially not towards those women who are old-age pensioners. Long live pensioners!
in writing. Although we all agree that the plight of irregular immigrants is something that we have to work hard on, and that these unfortunate people should be treated with all the dignity a human being deserves, we must not forget that the influx of irregular foreigners into our countries is causing a big headache to the authorities, especially in Mediterranean countries. I therefore think it would be wiser to amend the Dublin II regulations prior to committing ourselves to something that may prove to be too big for us.
We are obliged to do so, not only when considering the state our detention centres are in and the pressure that they are causing in our countries, but also out of respect for the immigrants themselves. We should not give them false hopes. I think we should get our house in order prior to offering something which at present I am sure we cannot guarantee. I urge all concerned for the umpteenth time to grab the bull by the horns and make a genuine effort to have Dublin II amended
The Swedish Conservatives have today voted in favour of the report on women's immigration.
The fundamental rights of immigrants must be respected and should not be dependent on gender or on belonging to a specific group within society. We support joint management of migration policy, which is a natural extension of cooperation under the Schengen Agreement. We are, on the other hand, opposed to a common integration policy because this area is best dealt with by the Member States themselves.
We are also against the introduction of registers of female genital mutilation as this would represent an intrusion into privacy that we cannot support.
in writing. (PT) Female immigration is known to be rising steadily in the EU, currently accounting for some 54% of the total number of immigrants. The reasons for it fall into a number of categories, including economic migration, family reunification, and seeking refuge and asylum. Women often face a large number of difficulties and forms of discrimination. Public support mechanisms, particularly social structures and services, must therefore be strengthened.
It is particularly important that international conventions are implemented, especially the one on family reunification. The human rights of immigrant women - including access to education for their children, the right to family benefits and the right to healthcare - must also be guaranteed, whether or not their situation is legal. In any event, we believe that immigrant women entering an EU Member State for the purposes of family reunification must be given the opportunity to obtain their own legal status independently of their spouse as quickly as possible.
We also feel that immigrant women and young people should be allowed to reside in a Member State and should be accorded all the support they need, especially those who have suffered physical and mental violence, including the practice of forced or arranged marriages.
in writing. - (FR) The report devoted to immigrant women is alarming. Indeed, the situations it depicts (absence of personal status, exploitation, mutilation, crimes of honour etc...) point to the terrible failure of policies on immigration and integration. The report seems to demonstrate that immigrant populations intend to carry on with their practices and customs in the European Union, regardless of the fact that some of these are in flagrant violation of our laws and values. It neglects to mention that immigrant women themselves, or those of immigrant descent, sometimes attach more value to respect for their traditions than to respect for the law and that they are, then, very far from being, as the rapporteur naïvely imagines, instrumental in promoting their children's integration.
It also overlooks the fact that marriage of a national of non-European origin with someone from their country of origin has - in France and certainly in other EU countries - become the mean reason for immigration, ahead of family reunification. When they are marriages of convenience, such marriages are a source of illegal immigration. When they are not, the fact is that, despite his or her nationality on paper, one of the spouses is not integrated and is not about to be, either.
If we continue down this road, we shall only promote further ghettoisation in our societies and increase the risk of confrontation between communities.
in writing. (SV) The June List has previously stated that the EU is a union of values. In the light of this, I have chosen to support those wordings which make clear that all groups in society should have equal rights.
The June List supports constructive measures designed to attain greater integration of vulnerable groups in society. We are nonetheless of the opinion that it is the national parliaments and the regional authorities that should, essentially, be dealing with this pressing issue. I am critical of the general trend whereby the institutions of the EU seek to extend their influence and competence within more and more areas. It is important to draw a clear dividing line between what is to be decided by the EU and what is to be decided at national and local level.
in writing. - (FR) This report has completely lost the plot, combining as it does all the fantasies of the Left and the Greens. Here are just a few examples. Paragraph 7 calls on Member States to grant immigrant women whose status is irregular and whose children are attending school the right to family benefits and allowances. Paragraph 10 calls for the procedures for granting a residence permit to be simplified. Finally, paragraph 17 calls for women immigrants to be encouraged to participate more actively in the social and political life of host countries.
Obviously, everything is being done to transform, as if by magic, something that is a problem - namely illegal immigration - into something that is all very fine, moral and humanistic, namely legal immigration.
There is not a single word about putting policies in place for returning illegal immigrants to their countries of origin. Nor is there anything about the possibility of implementing a coherent and effective codevelopment aid policy in these countries in order to put a stop to the growing exodus from, in particular, African countries.
There is nothing but the desire, expressed from the beginning to the end of this report, to welcome ever more immigrants and to give them ever more rights.
Reports like this one do not help build Europe. Rather, they destroy Europe.
in writing. - (FR) I voted against this report in the Committee on Women's Rights and Gender Equality because I consider paragraphs 6 and 7 to be unacceptable and inadmissible. Indeed, I am of the view that access to family benefits and health care for anyone whose situation is irregular would be an incitement to mass immigration, something that is unacceptable, given the immigration problems with which we are already faced.
Moreover, an increase in illegal immigration would further exacerbate the conditions confronting migrants. The European Union cannot adopt a report that further encourages the work of people smugglers and that leads a lot of women to risk their lives in order to emigrate illegally to Europe in the sole hope of being able to receive social benefits.
I should like, however, to emphasise that I am very committed to protecting women's rights. I consider that the efforts made to guarantee immigrant women's fundamental rights by means of this report are commendable, but everything must be avoided that might have harmful effects that would, in fact, make the situation of these women even more difficult.
in writing. - (FR) Studies, statistics, reports, assessments ... With Parliament's support, the European Commission has, for some months now, been busily analysing the social, professional, political, economic and family situations of immigrant women in host countries. That is all well and good, as there is at present little reliable information that can be used in this area, even though we all know that women, and in particular Muslim women, suffer all kinds of discrimination.
What, however, concerns me about this report is the fact that it highlights the rights of immigrant women who have entered Europe illegally. The right to vote, the right to family allowances and housing benefits, the right to remain in the host country ... The report calls for, and lists, a whole package of rights but, bizarrely, it has not a word to say about a policy of returning illegal immigrants to their countries of origin or, again, about a co-development aid policy for all those countries, very often African ones, which are suppliers of immigration to Europe.
Europe keeps on welcoming people left, right and centre. In reality, Europe is transforming something that it deems unacceptable, namely illegal immigration, into something that it deems to be humanitarian and moral, namely legal immigration for population purposes.
in writing. This is an important report, much of which deserves to be implemented. Urgent action is required to improve recovery rates. However, my British Conservative colleagues and I are unable to support the report overall because we do not accept in principle that the long-term solution to many of the problems in this field is the establishment of a European Public Prosecutor, an idea which is reiterated in this report (paragraphs 43-45).
Such a Public Prosecutor would be an unacceptable interference in the constitutional responsibility of Member States for their judicial systems. Furthermore, as there is rightly widespread opposition to its introduction, emphasising its necessity is a dangerous diversion from tackling the real problems at hand. For this reason we are obliged to abstain on the final vote.
in writing. (PT) The recovery of inappropriately used Community funds must be investigated on a case-by-case basis and requires greater attention, not least from the Member States.
In this regard, I wish to highlight the example of the relocation of companies that have enjoyed the use of Community funding for years, and situations in which public health is put at risk in one or more Member States. Cooperation between the different Member States and bodies should facilitate and improve the swift recovery of the amounts concerned and prevent the companies or organisations involved from continuing to enjoy Community funding.
This is a valid cause, but we object to it being used to launch a further drive towards federalism; the report proposes the creation of an EU-level public prosecutor's office and public prosecutor, which would be a further step in the scaling back of the Member States' sovereignty.
That concludes the explanations of vote.